Citation Nr: 0014975	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  96-00 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel

INTRODUCTION

The veteran served on active duty before and during World War 
II.  He died in October 1994.  The appellant is the veteran's 
widow.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Manila, Philippines 
(the RO) which denied the appellant's claims of entitlement 
to service connection for the cause of the veteran's death 
and for accrued benefits.  The appellant filed a timely 
notice of disagreement and perfected a substantive appeal.  
This matter was previously before the Board in March 1999, 
wherein it was remanded for additional development.

The Board notes that in October 1999, the appellant testified 
at a hearing before the undersigned member of the Board 
sitting in Oakland, California.  Unfortunately, audio tapes 
from this hearing were lost and a transcript of the hearing 
could not be made.  The appellant was notified of the loss by 
letter dated March 7, 2000, and was offered the opportunity 
to attend another hearing.  The appellant responded thereto 
by letter dated March 29, 2000, specifically indicating that 
she did not wish to appear at another hearing and that the 
case be considered on the evidence of record.


FINDINGS OF FACT

1.  The veteran died in October 1994 with the immediate cause 
of death reported as cardiac respiratory arrest.  The 
antecedent cause was said to be hypovolemic shock, and the 
underlying cause was upper gastro-intestinal bleeding 
secondary to bleeding peptic ulcer disease.  Other 
significant conditions contributing to death was noted to 
include pulmonary tuberculosis.  No autopsy was performed. 

2.  At the time of the veteran's death, service connection 
was in effect for pulmonary tuberculosis, minimal, bilateral, 
chronic, inactive, evaluated as noncompensable; and for 
Pott's Disease, 11th and 12th dorsal vertebrae, evaluated as 
noncompensable.

3. The evidence does not establish that a service connected 
disability caused or contributed materially or substantially 
to the veteran's death.

4.  The veteran had been service connected for pulmonary 
tuberculosis, with a 100 percent disability rating, effective 
from August 1975.  An August 1992 RO rating decision reduced 
that rating to noncompensable, effective from April 1993.

5.  A claim for restoration of the previously assigned 100 
percent rating evaluation for pulmonary tuberculosis was 
pending at the time of the veteran's death.

6.  At the time of the August 1992 determination, the medical 
and other evidence of record showed that the veteran's 
service connected pulmonary tuberculosis had become inactive 
for over one year.


CONCLUSIONS OF LAW

1.  The veteran's fatal cardiac respiratory arrest was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred in active service. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).

2.  A service connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death, nor was there a proximate relationship between his 
death and a service connected disability. 38 U.S.C.A. § 1310 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.312 (1999).

3.  The criteria for restoration of a 100 percent evaluation 
for service connected pulmonary tuberculosis, for accrued 
purposes, have not been met. 38 U.S.C.A. § 1155, 5121 (West 
1991); 38 C.F.R. §§ 3.105, 4.97, Diagnostic Code 6731 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the cause of the veteran's death 
was related to his period of service.  In particular, she has 
alleged that his death was the result of his 
service-connected pulmonary tuberculosis.  Additionally, the 
appellant seeks VA benefits on an accrued basis.  She 
asserts, in essence, that the veteran's service-connected 
pulmonary tuberculosis was as disabling when a rating 
reduction to noncompensable was effectuated in April 1993 as 
prior to such time, when a 100 percent disability rating had 
been in effect.  Specific contentions of the appellant will 
be discussed below.

In the interest of clarity, the Board will initially review 
the factual background of this case.  The two issues on 
appeal will then be discussed.

Factual Background

The veteran's service medical records are pertinently 
negative with respect to cardiovascular disease and 
gastrointestinal disease.

Service connection was granted for pulmonary tuberculosis in 
a June 1966 RO rating decision.  A noncompensable disability 
rating, indicative of inactive pulmonary tuberculosis, was 
assigned.  In a November 1975 RO rating decision, a 100 
percent disability rating was assigned, based on X-ray and 
other evidence which indicated that the service-connected 
pulmonary tuberculosis had become active.  

VA medical examination reports dated from November 1975 to 
February 1978 reveal that the veteran's service connected 
pulmonary tuberculosis had become reactivated and that the 
diagnosis was moderately advanced, chronic, bilateral, 
cavitary pulmonary tuberculosis.  VA medical examination 
reports dated from August 1980 to July 1985 show the 
diagnoses were moderately advanced, chronic, bilateral, 
cavitary, active, improved pulmonary tuberculosis.

The veteran underwent a VA examination in August 1991.  He 
reported symptoms of difficulty breathing, for which he 
indicated he was being treated by his private physician, G. 
L., M.D.  The examiner noted that the veteran reported he had 
pulmonary tuberculosis in the early 1940's, and had been 
treated with medication.  He could not recall when he had 
stopped taking medication for the pulmonary tuberculosis.  
The diagnosis was history of pulmonary tuberculosis, resolved 
with medication and no residuals.  The diagnosis also 
included chronic obstructive pulmonary disease secondary to a 
long history of smoking, not secondary to pulmonary 
tuberculosis.  The associated radiology report provided an 
impression of findings consistent with previous granulomatous 
disease without evidence of active tuberculosis infection at 
that time.

The veteran underwent a VA examination in April 1992.  He was 
noted to be a very poor historian.  He could not recall how 
many years he had smoked in the past, other than to say it 
was "before."  He indicated that he did not know when he 
last took an anti-tuberculosis medication, when he was last 
hospitalized, or when he last had a sputum test for 
tuberculosis.  Objective findings revealed that his 
respiratory rate was 20-24.  There was an increased 
percussion note throughout the chest.  There was moderate 
expiratory obstruction throughout the lung field and there 
was no edema.  Pulmonary function testing revealed reduced 
flow rates consistent with severe obstruction.  Spirometry 
revealed forced vital capacity best of 2.18, forced 
expiratory volume in one second best of 0.80, forced 
expiratory volume in one second/forced vital capacity best of 
37, forced expiratory flow rate of 0.30, and lung volumes 
pulmonary capillary blood volume of 2.22.  Findings included 
scarring compatible with old granulomatous diseases in the 
right lower lobe in the anterior and posterior segments and 
in the left apex.  Findings also suggested some degree of 
chronic obstructive pulmonary disease.

A VA Review Report dated in July 1992 concluded that the 
veteran had pulmonary tuberculosis, minimal, bilateral, 
chronic, inactive, stage IV.  The report also noted that the 
veteran had chronic obstructive pulmonary disease with severe 
obstructive ventilatory pattern.

By rating action dated in August 1992, the RO proposed that 
the veteran's 
100 percent rating evaluation for service connected pulmonary 
tuberculosis be reduced to noncompensable as of April 1993 as 
the evidence had shown an attainment of inactivity of the 
tuberculosis for a period of one year.  The veteran was given 
notice of the proposal and informed that he could submit 
additional evidence within 60 days showing why reduction 
should not be made.

The veteran submitted a letter from his private physician, G. 
L., M.D., dated in September 1992.  The physician indicated 
that there was no reason to deny the veteran his service 
connected disability at this time.  He indicated that the 
veteran continued to have severe problems with his lungs and 
the scarring that had occurred as a result of the severe 
tuberculosis.  He noted that the veteran had been admitted to 
the hospital on numerous occasions as a result of his old 
tuberculosis and chronic obstructive pulmonary disease which 
he developed as a result of service.

By rating action dated in October 1992, the RO confirmed the 
proposed reduction as the evidence presented by Dr. G. L. did 
not show a reactivation of the veteran's pulmonary 
tuberculosis.

The veteran submitted diagnostic findings dated in January 
1993 that were reviewed by D. T., M.D., FPCR.  The impression 
was minimal pulmonary tuberculosis, left apex, activity 
undetermined; bronchitis; and pneumonia of the left parahilar 
area.  A follow up study showed diminution of infiltrates in 
the lower lungs; however, minimal koch's infiltrates were 
still noted in the left upper lung.

A private medical certificate from E. E., M.D. dated in March 
1993, reveals that the veteran was admitted to the hospital 
in January 1993 because of difficulty breathing with cough 
and fever.  The veteran reported frequent episodes of cough 
associated with shortness of breath of several years 
duration.  Chest X-ray on admission showed fibrohazed 
densities at the left apex, reticule-nodular densities in the 
left parahilar area and prominent broncho-pulmonary markings.  
The diagnosis was minimal pulmonary tuberculosis; pneumonia; 
and chronic obstructive pulmonary disease.  The veteran was 
discharged on the third hospital day per request but was to 
continue medication.  Repeat chest X-ray of February 1993 
showed the same pulmonary tuberculosis infiltrates and 
diminution of the parahiler densities.

In March 1993, the veteran submitted a notice of disagreement 
with the RO's decision to reduce his benefits from 100 
percent to noncompensable.  

A private radiological report from the Central Luzon Doctor's 
Hospital dated in August 1993 but not received by VA until 
December 1995 shows that there were irregular densities on 
both upper lobes.   The impression was pulmonary 
tuberculosis, minimal, probably active.

A private medical record dated in November 1993 from L. 
Rebosa, M.D., reveals an impression of fibrotic koch's of the 
left apex; pneumonia of the right lower lobe with a 
concomitant lower lobe collapse considered; and pulmonary 
emphysema.

A VA radiographic report dated in November 1993 revealed an 
impression of minimal interstitial infiltrates, left apex and 
right pericardiac area, etiology undetermined; bilateral 
perihilar bronchitis with mild pulmonary emphysema; 
atheromatous aorta with moderate cardiomegaly, CTR 
approximately 57-58%; and postural defect secondary to spinal 
deformity.

The veteran died on October [redacted], 1994.  The official 
certificate of death, also dated in October 1994, shows that 
the immediate cause of death was reported as cardiac 
respiratory arrest.  The antecedent cause was said to be 
hypovolemic shock, and the underlying cause was upper gastro-
intestinal bleeding secondary to bleeding peptic ulcer 
disease.  Other significant conditions contributing to death 
was noted to include pulmonary tuberculosis.  No autopsy was 
performed.

A "clinical face sheet" from the Eastern Pagnasinan 
District Hospital shows that the final diagnosis during the 
veteran's terminal hospital stay were cardiac respiratory 
arrest; hypovolemic shock; upper gastrointestinal bleeding 
secondary to bleeding peptic ulcer disease; and pulmonary 
tuberculosis.  Pulmonary tuberculosis was specifically listed 
as a "complication".

A medical certificate from C.A., M.D., the attending 
physician at the Eastern Pangasinan District Hospital, dated 
in November 1994, reveals that the veteran was admitted on 
October 7, 1994 because of dizziness and body weakness with 
accompanying melena and hematemesis which had started a few 
days prior to admission.  The veteran was said to deteriorate 
until he expired on October [redacted], 1994.

A private medical record dated in December 1995 from a 
physician at the Camino Medical Group shows that the 
veteran's X-rays were reviewed and that the chest X-rays 
revealed chronic pulmonary disease consistent with an end 
result of chronic pulmonary tuberculosis.

A review of the available chest periapical films (November 
1992, January 1993, August 1993, and November 1993) by a VA 
radiologist in January 1996 revealed essentially stable 
cardiopulmonary findings which consisted of residual apical 
fibrosis, chronic perihilar and peripheral bronchitic 
changes, moderate transverse cardiomegaly, and mild 
scoliosis.  The impression was residual apical scarring, 
chronic bilateral bronchitic changes, and arteriosclerotic 
cardiovascular disease with moderate transverse cardiomegaly 
(CTR approximately 58%), essentially unchanged from November 
1992 through November 1993.

The appellant submitted an affidavit from a friend of the 
veteran dated in May 1997.  The affiant identified himself as 
a close comrade during World War II.  He indicated that he 
had known the veteran to be a chain smoker and moderate 
drinker, later causing him to develop lung disease called 
pulmonary tuberculosis, peptic ulcer disease, and a gastro-
intestinal disorder.

In conjunction with this appeal before the Board, in November 
1998, an independent medical report opinion was requested of 
a pulmonary specialist with regard to the veteran's service 
connected pulmonary tuberculosis.  See 38 U.S.C.A. § 7109 
(West 1991).  In response to the Board's request, and upon 
review of the veteran's entire claims folder, by letter dated 
in February 1999, R. E., M.D., of the Division of Pulmonary 
and Critical Care Medicine of the Medical College of 
Wisconsin, provided an opinion.

In his opinion, Dr. E. indicated that there was no reason to 
believe that the veteran's symptoms of shortness of breath 
and severe cough were related to tuberculosis.  He indicated 
that chest X-rays showed minimal evidence of any progression 
of the tuberculosis.  His disease was said to be presumably 
inactive since there was no progression found by the VA 
radiologist who compared the films of January 1992, January 
1993 and August 1993.  He added that the sputum smears were 
negative.  Dr. E. opined that it was more likely that the 
veteran's symptoms were related to emphysema caused by a 48 
year history of smoking at least 2 packs of cigarettes per 
day.  Evidence of emphysema was found on the veteran's chest 
X-ray and was obtained from the April 1991 pulmonary function 
test, which showed severe obstruction.  The physician noted 
that although tuberculosis can result in restrictive changes 
in the lung, it does not usually cause the kind of changes 
(obstructive) which were found on the functional study.

Dr. E. also opined that pulmonary tuberculosis was not 
related to the emphysema which the veteran developed as he 
grew older.  Pulmonary tuberculosis was said to be known to 
cause scarring of the lungs but does not characteristically 
cause generalized emphysema which would result in abnormal 
pulmonary function tests which were found.  He concluded that 
the emphysema which the veteran's developed was not an "end 
result" of his pulmonary tuberculosis.

Dr. E. determined that the veteran's pulmonary tuberculosis 
played no role singly or jointly with another condition in 
the immediate or underlying cause of death and it was not 
etiologically related to the immediate or underlying cause of 
death.  The pulmonary tuberculosis was said to be inactive, 
and the veteran died of upper gastro-intestinal bleeding 
which was attributed to an ulcer.  As far back as April 1991, 
the veteran was said to be taking medication, presumably for 
pain related to peptic disease.  He further indicated that 
pulmonary tuberculosis did not contribute substantially or 
materially to the veteran's death and it did not aid or lend 
assistance to the production of death.  The veteran was said 
to have died of shock related to the loss of blood from a 
bleeding ulcer.  His pulmonary tuberculosis was not active, 
and the residual scarring from his tuberculosis was minimal 
and did not contribute to his final disease or death.

Dr. E. concluded that in nearly all cases, pulmonary 
tuberculosis is a very treatable disease which does not recur 
after treatment.  Even when not treated, it frequently 
becomes quiescent.  He reiterated that pulmonary tuberculosis 
did not contribute to the death of the veteran, and that at 
the time of his death, pulmonary tuberculosis was of minimal 
severity.

1.  Entitlement to service connection for the cause of the 
veteran's death.

Relevant Law and Regulations

Service connection - cause of death

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability was either the 
principal or a contributory cause of death.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (1999).  A service 
connected disability is the principal cause of death when 
that disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto. 38 C.F.R. § 3.312(b) (1999).  
A contributory cause of death must be causally connected to 
the death and must have contributed substantially or 
materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1) (1999).


Service connection - in general

Entitlement to service connection may be granted for a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cardiovascular disease becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Well grounded claims

A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  See, in 
general, Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A mere 
allegation of service connection is not sufficient; there 
must be evidence in support of the claim that would "justify 
a belief by a fair and impartial individual that the claim is 
plausible."  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

In order for a death claim to be well grounded, there must be 
competent evidence of death; of incurrence or aggravation of 
a fatal disease or injury in service in the form of lay or 
medical evidence; and of a nexus between the in-service 
injury or disease and the veteran's death in the form of 
medical evidence.  Ramey v. Brown, 9 Vet. App. 40, 46 (1996), 
aff'd 120 F.3d 1239 (Fed. Cir. 1997).

Analysis

Preliminary matters - well groundedness of the claim/duty to 
assist/standard of proof

The Board finds that as a threshold matter, the appellant's 
claim for entitlement to service connection for the cause of 
the veteran's death is plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The evidence of record 
demonstrates that the veteran was service connected for 
pulmonary tuberculosis.  The Certificate of Death dated in 
October 1994 listed pulmonary tuberculosis as a significant 
condition contributing to death.  This evidence not only 
establishes the veteran's death, but arguably provides 
medical nexus evidence between such death and the veteran's 
service-connected tuberculosis.  Thus, all three elements of 
the Ramey test have been met.

Once a claim has been found to be well grounded, the Board 
must determine whether the VA statutory duty to assist the 
appellant in developing the evidence has been fulfilled.  See 
38 U.S.C.A. § 5107.  As to this issue, there is sufficient 
medical and other evidence of record in order for the Board 
to render an informed decision.  The appellant has not 
pointed to any additional pertinent evidence which has not 
been obtained, and the Board is not aware of any such 
evidence.  Accordingly, the Board finds that this issue may 
be decided on its merits without the necessity of another 
remand.

Once a claim has been determined to be well grounded, the 
Board must review the entire record on appeal.  See 
38 U.S.C.A. § 7104(a) (West 1991).  The Board has the duty to 
assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 
1997) and cases cited therein.  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Discussion

The appellant contends that she is entitled to service 
connection for the cause of the veteran's death as a result 
of his service-connected pulmonary tuberculosis.  

The veteran's death certificate shows that he died in October 
1994 with the immediate cause of death reported as cardiac 
respiratory arrest, the antecedent cause being hypovolemic 
shock, and the underlying cause being upper gastrointestinal 
bleeding secondary to bleeding peptic ulcer disease.  
Pulmonary tuberculosis was listed as a significant condition 
contributing to death.  The mention of pulmonary tuberculosis 
is evidence in favor of the appellant's claim.  Also in favor 
of the claim is the clinical face sheet from the Eastern 
Pangasinan District Hospital, which similarly listed 
pulmonary tuberculosis as a diagnosis, albeit as a 
"complication".  This evidence , taken together, indicates 
that the veteran's service-connected pulmonary tuberculosis 
may have played a role in the veteran's death, although the 
same evidence points to bleeding peptic ulcer disease as the 
underlying cause of death.  Indeed, the specific role that 
the pulmonary tuberculosis played in the veteran's death was 
not specifically explained.  

In order to resolve questions surrounding the relationship 
between the veteran's service-connected pulmonary 
tuberculosis and his death, the Board referred this issue to 
an independent medical expert (IME), R.M.E., M.D., Professor 
and Chief, Division of pulmonary & Critical Care Medicine of 
the Medical College of Wisconsin.  The IME's report, dated in 
February 1999, is of record and has been described in some 
detail in the factual background section above.  

Based on his review of the medical evidence, the IME 
concluded that the veteran's pulmonary tuberculosis played no 
role singly or jointly with another condition in the 
immediate or underlying cause of death and it was not 
etiologically related to the immediate or underlying cause of 
death.  Based on the medical evidence, including X-ray 
reports, the IME indicated that the veteran's pulmonary 
tuberculosis was inactive.  The IME further noted that the 
veteran died of upper gastro-intestinal bleeding which was 
attributed to an ulcer.  The veteran was said to have died of 
shock related to the loss of blood from a bleeding ulcer.  
The IME further stated that the residual scarring from the 
veteran's inactive pulmonary tuberculosis was minimal and did 
not contribute to his final disease or death.

The Board observes that the IME's conclusions are generally 
consistent with the preponderance of the medical evidence, 
which indicated that the veteran's death was due to a 
bleeding peptic ulcer.

The appellant has offered her own unsupported contentions to 
establish a link between the veteran's death and his service-
connected pulmonary tuberculosis.  It is now well-established 
that the appellant, as a layperson, is not qualified to 
render medical opinions, and her opinion is entitled to no 
weight. See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 494, 494 (1992).  Only a physician's 
opinion is competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286 (1992).


In short, notwithstanding references to pulmonary 
tuberculosis in the terminal report of hospitalization and in 
the death certificate, the Board places greater weight of 
probative value on the IME report, which appears to have been 
based on the veteran's medical history as a whole and which 
does not implicate pulmonary tuberculosis as a cause of the 
veteran's death.

For the reasons and bases stated above, the Board is of the 
opinion that the preponderance of the evidence does not 
support the conclusion that the veteran's death was causally 
related to his service connected pulmonary tuberculosis.  
Accordingly, for the reasons and bases stated above, the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is denied. 

Additional comments

For the sake of completeness, the Board will briefly discuss 
other potential aspects of this issue.  

Although the veteran was also service connected for Potts 
disease, 11th and 12th dorsal vertebrae, there is no medical 
evidence of record that this disorder in any way contributed 
to the veteran's death, and the appellant does not appear to 
so contend.

The medical evidence described above demonstrates that the 
veteran's peptic ulcer disease was the underlying cause of 
his death.  The veteran was not service connected for such 
disease.  His service medical records are negative with 
respect to evidence of peptic ulcer disease.  The first post 
service clinical evidence of such disorders was not until 
many years after service.  There is no competent medical 
evidence which relates his peptic ulcer disease to his 
service.

The appellant has submitted a statement from one of the 
veteran's comrades, V.G., which indicates in essence that the 
appellant's drinking and smoking caused his peptic ulcer 
disease.  The implication appears to be that such activities 
during World War II caused gastrointestinal disease, although 
this was not specifically stated.  In any event, since V.G. 
is a lay person without medical training, his statement 
concerning the etiology of the veteran's peptic ulcer disease 
is entitled to no weight of probative value by the Board.  
See Espiritu, supra.

Peptic ulcer disease is a presumptive prisoner of war (POW) 
disease.  See 38 C.F.R. § 3.309 (c) (1999).  In his Affidavit 
for Philippine Army Personnel dated in December 1945, the 
veteran stated that he was a POW for approximately six days, 
from April 9, 1942 to April 15, 1942, when he escaped.  At 
times, it appears that the veteran may have indicated to 
medical providers and others that he was a POW.  See, for 
example, Dr. G.L.'s letter dated in September 1992.  However, 
there is no official indication that the veteran was ever a 
POW for the requisite 30 day period.  See 38 C.F.R. 
§ 3.309(c).  Accordingly, the POW presumption for peptic 
ulcer disease is not applicable in this case.

Dr. G.L., in September 1992, stated that the veteran's 
"chronic obstructive pulmonary disease . . . developed as a 
result of his service to this country."  A December 1995 
private medical record signed by S.B., M.D., although 
somewhat unclear, appeared to indicate that the veteran's 
pulmonary tuberculosis had led to chronic obstructive 
pulmonary disease.  There is no medical evidence, however, 
that the veteran's chronic obstructive pulmonary disease was 
implicated in his death.  For that reason, the Board takes no 
position on, and will not discuss further, the relationship, 
if any, between the veteran's service and his service-
connected pulmonary tuberculosis and his chronic obstructive 
pulmonary disease and/or emphysema.


2.  Entitlement to accrued benefits.

Relevant Law and Regulations

Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities. 

Disability rating reductions

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred. 38 U.S.C.A. § 1155.

Generally, when reduction in the evaluation of a service-
connected disability or employability status is contemplated 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor.  
The beneficiary must be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at the present level.  
38 C.F.R. § 3.105(e) (1999).

38 C.F.R. § 3.343(a) provides that total disability ratings, 
when warranted by the severity of the condition and not 
granted purely because of hospital, surgical, or home 
treatment, or individual unemployability will not be reduced, 
in the absence of clear error, without examination showing 
material improvement in the physical or mental condition.  
Examination reports showing material improvement must be 
evaluated in conjunction with all the facts of record, and 
consideration must be given particularly to whether the 
veteran attained improvement under the ordinary conditions of 
life, i.e., while working or actively seeking work or whether 
the symptoms have been brought under control by prolonged 
rest, or generally, by following a regimen which precludes 
work, and, if the latter, reduction from total disability 
ratings will not be considered pending reexamination after a 
period of employment (3 to 6 months).

38 C.F.R. § 3.344 provides that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so 
as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations 
governing disability compensation and pension.  It is 
essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history. Examinations which 
are less thorough than those on which payments were 
originally based will not be used as a basis for reduction.  
Ratings for diseases subject to temporary or episodic 
improvement will not be reduced on the basis of any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated. Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life. 38 
C.F.R. § 3.344(a).  However, the provisions of 38 C.F.R. 
§ 3.344(c) specify that the above considerations are required 
for ratings which have continued for long periods at the same 
level (five years or more), and that they do not apply to 
disabilities which have not become stabilized and are likely 
to improve. Therefore, reexaminations disclosing improvement, 
physical or mental, in these disabilities will warrant a 
reduction in rating.

Diagnostic criteria - pulmonary tuberculosis

The regulations governing the evaluation of pulmonary 
disorders were changed effective October 7, 1996, after the 
death of the veteran.  61 Fed. Reg. 46720 (1996) (codified at 
38 C.F.R. § 4.97).  Under the criteria effective prior to 
October 7, 1996, which were in effect prior to and at the 
time of the reduction, chronic active pulmonary tuberculosis 
warranted a 100 percent evaluation pursuant to 38 C.F.R. 
§ 4.97, Diagnostic Code 6730 (1994).  Chronic inactive 
pulmonary tuberculosis for one year after date of attainment 
of inactivity of tuberculosis was evaluated as 100 percent 
disabling.  Thereafter, pronounced residuals such as advanced 
fibrosis with severe ventilatory deficit manifested by 
dyspnea at rest, marked restriction of chest expansion, with 
pronounced impairment of bodily vigor, warranted a 100 
percent evaluation.  Severe residuals such as extensive 
fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health warranted a 
60 percent evaluation.  Moderate residuals with considerable 
pulmonary fibrosis and moderate dyspnea on slight exertion, 
confirmed by pulmonary function tests, warranted a 30 percent 
evaluation.  Definitely symptomatic residuals with pulmonary 
fibrosis and moderate dyspnea on extended exertion warranted 
a 10 percent evaluation.  Healed lesions with minimal or no 
symptoms warranted a noncompensable evaluation.  38 C.F.R. 
§ 4.97, Diagnostic Code 6731 (1994).

Accrued benefits

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled on the basis of evidence in the file at 
the date of death, and due and unpaid for a period of not 
more than two years prior to death, may be paid to his 
spouse.  38 U.S.C.A. § 5121 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.1000 (1999); see also Jones v. Brown, 8 Vet. App. 
558, 560 (1996).

Although the appellant's claim for accrued benefits that is 
at issue in this appeal is separate from the claim for 
restoration of a 100 percent rating for his service connected 
pulmonary tuberculosis that the veteran filed prior to his 
death, the accrued benefits claim is "derivative of" that 
claim and, by statute, the appellant takes the veteran's 
claim as it stood on the date of his death.  Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

Analysis

Preliminary matters - well groundedness of the claim/duty to 
assist/standard of proof

The Board initially finds the appellant's claim for accrued 
benefits to be well grounded.  See, in general, Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-2 (1992); see also Jones v. 
Brown, 7 Vet. App. 134 (1994).  The Board has further 
determined that VA's duty to assist the appellant in the 
development of her claim has been met as to this issue.  The 
Board is aware of, and the appellant has pointed to, no 
additional evidence which is pertinent to this claim which 
has not been obtained.

The Board wishes to make clear the standard of proof in 
restoration cases.  If there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to determination of this issue, the benefit of 
the doubt in resolving the issue is to be given to the 
veteran. 38 U.S.C.A. § 5107(a) (West 1991).  In other words, 
the reduction in the veteran's disability ratings would have 
to have been supported by a preponderance of the evidence.  
The Board is required to ascertain in any rating reduction 
case, based upon review of the entire record, whether the 
evidence reflects an actual change in the disability, whether 
the examination reports reflecting such change are based upon 
thorough examination, and whether any improvement actually 
reflects improvement in the veteran's ability to function 
under the ordinary conditions of life and work.  See Brown v. 
Brown, 5 Vet. App. 413, 420-421 (1993).

Discussion

The factual background pertaining to this issue has been set 
out above.  As noted, in August 1992 the RO proposed that the 
veteran's then-assigned 100 percent disability rating for 
pulmonary tuberculosis be reduced to noncompensably disabling 
as of April 1993.  This decision was confirmed by the RO in 
October 1992 after its consideration of additional evidence 
submitted by the veteran.  The reduction was effective in 
April 1993.

The RO's decision was largely based on reports of VA 
examinations in August 1991 and April 1992, including X-ray 
studies, which concluded that the veteran's service-connected 
pulmonary tuberculosis was inactive.  Following the 
examinations, a VA tuberculosis review board reviewed the 
medical history and the clinical and laboratory findings in 
July 1992 and specifically concluded that pulmonary 
tuberculosis was inactive.  

Additional medical records dated in January 1993 and March 
1993 resulted in findings of "minimal" pulmonary 
tuberculosis, which as noted above would be consistent with 
the assignment of a noncompensable disability rating.  See 
38 C.F.R. § 4.97, Diagnostic Code 6731 (1994).  Those reports 
did not indicate that the pulmonary tuberculosis was active.

The Board has considered the letter from Dr. G. L. dated in 
September 1992.  Dr. G. L. indicated that the veteran 
"continued to have severe problems with his lungs [sic] the 
tuberculosis and the scarring that has occurred as a result 
of the severe tuberculosis."  R. G.L. did not specifically 
indicate that the veteran had active pulmonary tuberculosis.  

The Board finds that the preponderance of the evidence of 
record at the time of the reduction reveals that at the time 
of the reduction, the veteran's pulmonary tuberculosis had 
become inactive, with minimal residuals directly related 
thereto.  With the exception of Dr. G.L.'s statement, all of 
the medical evidence, to include two VA examination reports 
and other medical reports, supported that conclusion.  
Similarly, with the exception of Dr. G.L.'s report, the 
medical evidence of record did not indicate that the 
veteran's pulmonary tuberculosis was causing him problems.  
The Board finds that Dr. G.L. statement, which does not 
contain reasoning behind his conclusions, is far outweighed 
by the other evidence of record, which is based on laboratory 
studies and thorough examinations of the veteran.

The Board further finds that there was ample evidence of 
record to demonstrate that the veteran's service-connected 
pulmonary tuberculosis had become inactive and that a 
noncompensable rating was warranted.  As noted immediately 
above, there were of record reports of the two VA 
examinations, in August 1991 and in April 1992, which were 
conducted to evaluate the disability, as well as the July 
1992 review report.  See 38 C.F.R. § 3.344.  Further, it does 
not appear that the veteran was being treated for active 
pulmonary tuberculosis during the period in question, nor had 
he been so treated for a number of years previously.

The Board believes that only the evidence available to the RO 
at the time that the reduction was effectuated may be 
considered.  Such evidence has been discussed above.  The 
Board notes in passing that an August 1993 radiological 
report, which was not submitted to the RO until December 
1995, after the veteran's death, contained an assessment of 
"prob. active" pulmonary tuberculosis.  To the extent that 
this may be considered with respect to this issue (and the 
Board believes that it cannot be considered), such an 
equivocal assessment would not bring the evidence into 
equipoise in light of the X-ray and other evidence against 
the proposition that the pulmonary tuberculosis was active.  

Further, the Board concludes that proper procedure was 
adhered to by the RO.  38 C.F.R. § 3.105(e) mandates that 
where reduction in evaluation of a service connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance is to be prepared setting forth 
all material facts and reasons.  The regulation also requires 
that the veteran be given 60 days to present additional 
evidence showing that compensation should be continued at the 
present level. 

In this case, the above procedural requirements were met.  
The RO issued a rating decision in August 1992, which 
proposed the reduction in the disability rating for the 
veteran's service connected pulmonary tuberculosis.  The 
veteran was advised of the proposed reduction and he 
responded with evidence in support of his claim, which was 
considered by the RO.  Accordingly, the reduction was proper 
procedurally under the regulation.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence supported the reduction in the 
veteran's disability rating from 100 percent to 
noncompensable, effective from April 29, 1993.  Accordingly, 
the claim for accrued benefits is denied.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 

Entitlement to accrued benefits is denied.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 

